Citation Nr: 1404057	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to a total rating due to individual unemployability based upon service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran had active duty service from December 1984 to May 1990, August 1990 to November 1990 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in part, denied the Veteran's claim for service connection for a lumbar spine disorder.

The Veteran also appeals a November 2008 rating decision which denied her claim for TDIU.  

This case was previously before the Board in May 2011, at which time it was remanded for further development.  


FINDINGS OF FACT

1.  The most probative evidence of record indicates that a chronic low back disability was not shown in service or for many years thereafter, and the current low back disability is not etiologically related to service.  

2.  The Veteran's service-connected disabilities do not preclude her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in June 2007 and February 2008 letters.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, Social Security Administration (SSA) disability records and VA examinations.

This case was remanded by the Board in May 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing VA examinations and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records show a complaint and treatment for low back pain in May 1985.  

Post service treatment records reflect a VA Medical Certificate dated in November 1992 in which the Veteran complained of "terrible pain" in her back.  The examiner diagnosed the Veteran with a lumbar strain.  

An August 2006 Clark Health Clinic treatment record reflects mild narrowing of the L5-S1 and an impression of mild degenerative joint changes.  An October 2006 treatment record from Womack Army Medical Center (AMC) reflects an impression of degenerative disc and degenerative joint disease at the L4-5.  

A November 2006 private physical therapy report shows complaints of back pain and lumbar radiculopathy.  The Veteran noted an "insidious onset" of low back pain.  The Veteran stated that she suffered from back pain approximately six years prior, which had resolved, and that she had recently noticed an increase in pain.  

A June 2007 Womack AMC treatment record shows that the Veteran was treated for low back pain.  The examiner noted that the Veteran had received an injection on her last visit and that the Veteran experienced neurological pain in her lower extremities due to the back pain.  

SSA disability records dated in September 2009 show that benefits were granted due to depression, a somatoform disorder and degenerative disc disease.  

The Veteran was afforded a VA examination in January 2012.  The Veteran reported that her back pain began in 1985 and continued to worsen.  The examiner noted flare-ups and localized tenderness or pain to palpation.  The examiner noted radicular symptoms.  The diagnostic tests showed osteophytosis and disc narrowing in the lumbar spine.  The Veteran was diagnosed with mild degenerative disc disease and degenerative joint disease of the lumbar spine.  After a review of the Veteran's claims file and employment history, the examiner opined that the Veteran's current low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran had a single mention of low back pain in service and it was not likely that it led to any chronic problems.  The examiner also noted that the Veteran's current issues seemed to be more prevalent, consistent and likely due to the natural process of aging, independent of the single documented instance of back pain while on active duty.  

In a November 2012 addendum to the January 2012 VA examination, the examiner opined that the there was no medical evidence reflecting low back pain within one year of discharge.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder.  The Veteran was treated for a low back pain while in service.  The Board notes that Veteran currently has a diagnosed lumbar spine condition.  However, there is no medical opinion linking the Veteran's back disability to service.  The only medical opinion of record addressing the relationship between the current condition and service is that of the VA examiner, and such opinion is against the claim. 

The Board finds the VA medical opinion from January 2012 is entitled to great probative weight.  The opinion was provided following examination of the Veteran and review of the claims file, and provided an adequate rationale that considered the Veteran's in-service treatment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no competent and probative opinion to the contrary.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  In this regard, the determining the diagnosis and etiology of spine disabilities requires medical testing and training.  Thus, the Veteran's opinions as to the cause of her current low back disability are not competent medical opinions.  The Board accords significantly greater probative value to the opinion rendered by the VA physician than to the lay assertions of diagnosis and etiology.  

Further, the Board recognizes the Veteran's contentions that she has had continuous symptoms since active service.  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, to the extent that the Veteran is competent to describe that which she experienced in service and thereafter, the contentions that her current low back disorder is related to active service are outweighed by the medical evidence and opinion of record.

In addition, there is no diagnosis of arthritis of the lumbar spine made within one year following separation from service, therefore, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307 is not warranted.

In summary, a chronic back disability was not shown in service or for many years thereafter and the most probative evidence indicates the current low back disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

The Veteran is service-connected disabilities for the following disabilities: migraine headaches, rated as 30 percent disabling, a right tibia stress fracture with knee pain, rated as 10 percent disabling, left tibia stress fracture with knee pain, rated as 10 percent disabling, bilateral maxillary sinusitis, rated as 10 percent disabling, and allergic rhinitis, rated as 0 percent disabling.  The combined evaluation is 50 percent.  

The Board notes as a threshold matter that the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, when the schedular threshold is not met, a TDIU on extraschedular basis may be considered under 38 C.F.R. § 4.16(b). 

A March 2007 private medical statement from M. Sawyer, a physician assistant,  indicates that early retirement was recommended for the Veteran due to recurrent sinusitis, chronic sinus headaches, migraines, allergic rhinitis, arthritis, hypertension and sleep apnea.  It was noted that the Veteran had multiple medications with side effects.  

A February 2008 VA examiner noted that based on the Veteran's history, examination and nature of her disabilities, that it would be difficult for the Veteran to do physical employment due to the left knee symptoms.  The examiner noted that the Veteran potentially could perform sedentary work, but based on her history, she might miss frequent time for work due to pain/sinus infections.

In a December 2008 statement from the Veteran's niece, C.M., noted that the Veteran's movements were limited due to her knee, back and sinus conditions.  The niece stated that the Veteran took medication for her disabilities and at times, could not get out of the bed in the mornings.  

In a January 2009 statement, the Veteran noted that she could not meet the job requirements of her last job.

SSA records dated September 2009 show that benefits were granted due to depression, a somatoform disorder and degenerative disc disease.  

In January 2012, the Veteran was afforded a VA medical examination.  The examiner performed a general examination, reviewed the Veteran's claims file and opined that the Veteran should be able to tolerate sedentary activities of employment.  The examiner noted that while the Veteran cannot tolerate physically demanding activities, she should be able to be gainfully employed in a sedentary role in which she can alternate her seated/standing position to optimize the ergonomics. 

The Board acknowledges that the Veteran is in receipt of SSA disability benefits and undoubtedly has some limitations; however, the disabilities the Veteran receives SSA benefits for are not service-connected disabilities.   Further, limitations due to service-connected disabilities have been contemplated by the disability ratings assigned for her service-connected disorders.  The fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether [he] can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran is unable to secure and follow substantially gainful employment by reason of her service-connected disabilities.  In recognition of the severity of her service-connected disabilities, the Veteran is currently rated as 50 percent disabled in combination.  Although the Veteran and her niece, C.M., contend that she could not work because of her service-connected disabilities and the medication she takes for them, the Board finds that the preponderance of the medical evidence of record reflects that the Veteran's service-connected disabilities do not render her unemployable.  

Indeed, in a March 2007 report, a private physician assistant recommended that the Veteran not work due to some of the Veteran's service-connected disabilities.  However, a January 2012 VA examination report reflects that the VA examiner reviewed the Veteran's medical records, conducted physical examinations and rendered an opinion with supporting reasoned analysis.  The medical opinion is accordingly more probative under the standard articulated in Nieves-Rodriguez, 22 Vet. App. 295, 303-304 (holding that it is the factually accurate, fully articulated,  sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board notes that the Federal Circuit specifically held that "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities." Geib v. Shinseki, 2013 WL 5788671 (Fed. Cir. Oct. 29, 2013).  The Federal Circuit explained further that the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner, meaning that the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  See id. 

Based on the evidence and analysis above the Board finds the criteria for TDIU are not met; the claim must accordingly be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54 (1990).





	(CONTINUED ON NEXT PAGE)
ORDER

1.  Entitlement to service connection for a lumbar spine disorder is denied.

2.  Entitlement to TDIU is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


